Citation Nr: 0817613	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, claimed as arthritis.

3.  Entitlement to service connection for pancreatitis and a 
pancreatic cyst.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication taken for 
service-connected PTSD.

5.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pancreatitis and a pancreatic cyst based on VA treatment.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

The instant appeal arose from the Department of Veterans 
Affairs (VA) Regional Offices (ROs), in Cleveland, Ohio, and 
Nashville, Tennessee.

In April 2006 correspondence, the veteran raised a claim for 
alcohol dependence secondary to service-connected PTSD.  In 
addition, during the April 2007 hearing before RO personnel, 
he appeared to have raised a claim for service connection for 
diabetes mellitus, type 2.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a low 
back disorder and pancreatitis and a pancreatic cyst, an 
increased rating for PTSD, and the § 1151 claim are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1988 rating decision, the RO 
denied a claim of entitlement to service connection for a 
back disorder, claimed as back pain.

2.  The evidence added to the record since November 1988, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the back claim.

3.  The veteran suffers from erectile dysfunction, which 
competent medical evidence shows is a result of medication 
taken for his service-connected PTSD.

4.  The veteran has been gainfully employed throughout this 
appeal and he currently works as a long-distance truck 
driver; he worked for General Motors for 33 years until his 
retirement in 2006.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the November 1988 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
back disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  Service connection for erectile dysfunction is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for a Low Back 
Disorder

The veteran is claiming entitlement to service connection for 
arthritis of the back.  A rating decision denying service 
connection for back pain was issued in November 1988.  At 
that time, it was determined that back pain was due to a 
congenital kidney condition, and no separate back problem was 
identified.  The veteran did not appeal that decision and it 
became final.  See 38 U.S.C.A. § 7105.  

In October 2004, the veteran again expressed his desire to 
pursue a claim of entitlement to service connection for a 
back disorder, claimed as arthritis of the back.  The claim 
was denied in November 2005 and forms the basis of the 
current appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  Under the relevant regulation, 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  

The evidence of record at the time of the last final rating 
decision in November 1988 included service treatment records 
(STRs).  Such records included a November 1968 STR which 
noted that back pain was possibly secondary to a congenital 
problem involving the kidneys.  A September 1968 STR noted 
that X-rays had revealed a congenital deformity of the sacral 
vertebra.  

Another, undated STR noted that the veteran complained of 
back pain aggravated by his duties as a truck driver.  X-rays 
showed abnormalities of L5-S1, and it was noted that the 
abnormalities would account for his symptoms of back pain.  
Also of record at the time of the November 1988 rating 
decision was a May 1988 private physician statement which 
noted that the veteran had right flank pain (related to the 
kidney problem) which radiated to the low back.

The evidence added to the record since the November 1988 
rating decision includes a September 2004 VA physician's 
record which noted that X-rays of the spine showed "multiple 
abnormalities including apparent old vertebral compression 
fractures which very well could have been related to trauma 
that occurred while the patient was in Vietnam."  

A December 2004 VA magnetic resonance imaging (MRI) of the 
lumbar spine gave an impression of degenerative disc space 
changes, including degeneration, stenosis, and spondylolysis.  
Specifically, no significant compression deformity was noted.  
A February 2005 VA treatment record noted that the veteran's 
back was worse in the last two years since he stepped off a 
ladder.  The September 2004 medical opinion, as well as the 
subsequent MRI results had not previously been submitted to 
agency decisionmakers and are not cumulative or redundant of 
other evidence of record.  As such, that evidence is new 
under 38 C.F.R. § 3.156(a).  

Moreover, as the new evidence reveals both a current low back 
diagnosis, which is unrelated to any congenital kidney 
disorder, and a medical opinion suggesting a link between the 
veteran's current low back problems and service, that 
evidence relates to unestablished facts necessary to 
substantiate the claim.  As such, it is found to be material.  
Accordingly, the requirements to reopen a claim under 38 
C.F.R. § 3.156(a) have been met.

Having determined that the claim should be reopened, a remand 
is needed for additional development as discussed in the 
Remand section below.

Service Connection for Erectile Dysfunction

The veteran contends that service connection is warranted for 
erectile dysfunction as a result of medication that he takes 
for service-connected PTSD.  Specifically, he testified 
during his 2007 hearing that after being prescribed a dose of 
200 to 300 milligrams of Zoloft for his PTSD, he developed 
erectile dysfunction.  He says he was told by a VA physician 
in Cleveland that erectile dysfunction was a side effect of 
Zoloft.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.  A claim for secondary service connection 
requires medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Service medical records are silent as to erectile 
dysfunction.  The evidence does not show, and the veteran 
does not contend, that erectile dysfunction was incurred in 
service.  Rather, as noted above, he asserts that it is due 
to medication taken for his service-connected PTSD.

Service connection is in effect for PTSD.  VA outpatient 
psychiatry psychotherapy treatment records dated in December 
2003 and September 2004 noted that sexual dysfunction was a 
side effect of medication.  The December 2003 record, which 
referred the veteran to a primary care physician for a 
prescription for Viagra for sexual dysfunction, noted that 
his psychiatric symptoms were best controlled with 
Sertraline, which is another name for Zoloft.

Given the VA treatment records which link medication for his 
service-connected PTSD to his erectile dysfunction, the Board 
finds that service connection for erectile dysfunction is 
established as being secondary to the service-connected PTSD.  

Entitlement to TDIU

The veteran filed a claim for TDIU in June 2005, contending 
that his physicians were "refusing to allow me to work while 
I am undergoing treatment for the pancreatic cancer and for 
PTSD."  However, a VA medical treatment record dated in 
August 2005 indicated that he had returned work.  In 
addition, the medical evidence reveals that the final 
diagnosis with regard to the pancreas was pancreatitis and a 
pancreatic cyst, not pancreatic cancer.  

The veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  In addition, there must be 
evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation. Id.

At present, the veteran's sole service-connected disability 
is PTSD, now rated as 50 percent disabling.  Hence, he does 
not satisfy the threshold minimum percentage criteria in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  

The Board notes that there are several claims on appeal, 
discussed in the Remand section of this document, that, if 
granted, could result in a higher combined disability 
percentage.  However, this claim need not be held in abeyance 
until the resolution of the remanded claims because, 
regardless of his combined rating, TDIU is not warranted 
because the preponderance of the evidence shows that he is 
able to secure and follow a substantially gainful occupation.  
To that end, the record reflects that he has been gainfully 
employed throughout this appeal.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides"  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works and without regard to 
the veteran's earned annual income.  In Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993), Court held that the 
central inquiry in determining whether a veteran is entitled 
to TDIU is whether his service-connected disabilities alone 
are of sufficient severity to produce unemployability.

The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

The evidence of record demonstrates that none of the 
veteran's disabilities, including both those that are 
currently service-connected as well as those for which he is 
seeking service connection, preclude him from obtaining and 
maintaining substantially gainful employment.  With the 
exception of brief periods, he has been gainfully employed 
throughout this appeal as a welder, maintenance worker, and 
long-distance truck driver.

Specifically, the evidence reveals that the veteran was 
employed by General Motors for 33 years until his retirement 
in 2006.  See February 2007 VA treatment record.  He reported 
problems at work, and work records show that he was 
disciplined for being involved in a fight in early 2005 and 
for leaving training early in 2004.  He attributed these work 
problems to a change in management because he had never had 
problems before.

In his first job after his retirement, the veteran testified 
that he had personality conflicts with his supervisor.  He 
had liked his second job after retirement, which involved 
maintenance, but he had gotten laid off because there was no 
work.  An August 2006 written report from his second employer 
indicated that he had been discharged due to lack of 
production.  

His third, and current job, which he has held since 
approximately February 2007 is as a truck driver.  During his 
April 2007 hearing before the RO, the veteran testified that 
he was employed as a truck driver for the last two months, a 
job he liked because it was solitary.  

Even in view of the impairment in ability recognized by the 
50 percent rating for service-connected PTSD, or the fact 
that the veteran may be entitled to a potentially higher 
combined rating based on the claims currently pending, it 
must be emphasized that a TDIU contemplates the incapacity to 
hold gainful employment.  As the evidence shows that he is 
currently gainfully employed and that he has been gainfully 
employed throughout his appeal period, TDIU is not warranted.  
For these reasons, the appeal is denied.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the claim to reopen the low back disorder and 
the erectile dysfunction claim, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With regard to the claim for TDIU, VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Entitlement to TDIU requires that the veteran be, in essence, 
unemployed; however, it is undisputed that he is, in fact, 
employed and has been employed throughout the appeal.  See 
April 2007 hearing transcript at 28.  Therefore, no further 
duty to notify is mandated.

Next, VA has a duty to assist the veteran in the development 
of the TDIU claim.  This duty includes assisting him in the 
procurement of STRs and pertinent medical records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically, the RO obtained VA outpatient treatment records 
as well as private treatment records.  Further, the veteran 
submitted employment records and was provided an opportunity 
to set forth his contentions during the April 2007 hearing 
before RO personnel.  

No VA examination was developed with regard to the claim for 
TDIU.  However, no such examination is required because, as 
noted above, the veteran has not meet the prerequisite 
criteria of unemployability.  

Significantly, neither the appellant nor his agent has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disorder, claimed as arthritis, is 
granted.

Service connection for erectile dysfunction is granted.

Entitlement to TDIU is denied.




REMAND

With regard to the low back claim, further development is 
required.  The STRs indicate that the veteran had a 
congenital low spine disorder, and current medical evidence 
indicates that he has a variety of low spine problems.  In 
addition, there is medical evidence which suggests a 
connection between service and his current low back disorder.  
Further, the medical evidence suggests an intercurrent injury 
in approximately 2003 when he stepped off a ladder and had 
increased back pain.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

In VAOPGCPREC 82-90 (July 18, 1990), VA's General Counsel 
found that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

With respect to the VA's duty to assist, the VA has a duty to 
secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  In light of the aforementioned 
evidence, the veteran should be afforded a VA examination to 
determine the etiology of all currently-diagnosed low back 
disorders and to ascertain whether there is a superimposed 
injury or disease with regard to any congenital defect.  

With regard to the claim for service connection for 
pancreatitis and a pancreatic cyst, that issue is 
inextricably intertwined with the low back and alcohol 
dependence claims addressed in this decision.  The veteran 
contends, alternately, that his pancreatitis and pancreatic 
cyst is (1) a result of medication, Topiramate, that he takes 
for his low back pain; or (2) due to exposure to herbicides 
in service.  The medical evidence indicates that there may be 
a relationship between the Topiramate and the pancreatitis 
(see December 5, 2005, VA outpatient treatment record which 
noted "[s]ide effects of medication:  R/O [rule out] 
pancreatitis from Topiramate."  

In addition, the medical evidence suggests a link between 
alcohol dependence and pancreatitis.  See January 8, 2007, VA 
outpatient treatment record.  Accordingly, further 
adjudication is deferred pending adjudication of the alcohol 
dependence and low back claims.

In addition, a May 2005 VA outpatient treatment record noted 
that the veteran was being followed by his private physician, 
Dr. Veres, for his pancreatic problems.  Accordingly, Dr. 
Veres' records should be obtained.

The claim for an increased rating for PTSD must also be 
deferred pending the outcome of the alcohol dependence claim, 
as those issues are inextricably intertwined.  As the last VA 
examination for PTSD was provided over three years ago, a 
current examination is warranted.

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151 for pancreatitis and a pancreatic cyst based on VA 
treatment, the Nashville RO found in a May 2007 supplemental 
statement of the case (SSOC) that compensation under § 1151 
was not warranted for that disorder.  

In June 2007, the RO received correspondence from the veteran 
indicating that he desired to appeal all the issues listed on 
the SSOC and he reiterated his contentions that his 
pancreatitis was a result of medication VA prescribed him for 
his back disorder.  The Board construes the June 2007 
document as a timely notice of disagreement.  It does not 
appear from the record that he has been provided with an SOC 
concerning that issue.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, the Board notes that the § 1151 issue is 
inextricably intertwined with the issue of entitlement to 
service connection for pancreatitis and a pancreatic cyst.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a low back 
examination.  The claims files must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  A complete history of the 
claimed low back disorder should be 
obtained from the veteran, including any 
post-service intercurrent injuries.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to:

(a) Clearly list all current low back 
disabilities; 

(b) For any congenital or developmental 
defect(s) of the low back, indicate 
whether there is evidence of any 
superimposed injury to the low back 
during service; and 

(c) For any acquired low back disability, 
indicate whether it is at least as likely 
as not (meaning likelihood of at least 50 
percent) that such began in service.

The rationale for each opinion expressed 
should also be provided.

2.  After obtaining any necessary 
authorization from the veteran, develop 
all pertinent treatment records from his 
private physician, Dr. Veres.

3.  If and only if service connection is 
granted for either a low back disorder 
and/or alcohol dependence, schedule the 
veteran for an examination to determine 
the nature and etiology of his 
pancreatitis and pancreatic cyst.  The 
claims files must be made available to, 
and be reviewed by, the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  

The examiner is requested to indicate 
whether it is at least as likely as not 
(meaning likelihood of at least 50 
percent) that pancreatitis is due to (1) 
medication, specifically, Topiramate, 
taken for low back pain; or (2) alcohol 
dependence.  The rationale for each 
opinion expressed should also be 
provided.

4.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
PTSD.

5.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
her accredited representative, if any, 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim since 
the issuance of the SOC.  The veteran and 
his agent should be given the opportunity 
to respond to the SSOC.

6.  The RO should issue an SOC with 
respect to the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
pancreatitis and a pancreatic cyst based 
on VA treatment.  The veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  
The claims file should be returned to the 
Board for further appellate consideration 
as to this issue only if he files a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


